PER CURIAM.
Because the appellants have not preserved the claim of error for review, we affirm the non-final order on appeal, which determines that the motion to quash service of process was moot. However, before the trial court rules on the pending motion to quash re-service of process, it *13must determine the validity of the original service of process from 2014. See Vidal v. SunTrust Bank, 41 So.3d 401, 404 (Fla. 4th DCA 2010) (“The validity of the original service must first be determined before the trial court can rule on the pending motion [to quash the second service].”).

Affirmed.

STEVENSON, CONNER and KLINGENSMITH, JJ., concur.